DETAILED ACTION
1.	 Claims 1-24 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
3.    This application contains claims directed to the following patentably distinct species:

Species I, claims 1-17 and 23-24, the claims are directed to a fingerprint and proximity sensing apparatus includes a display panel, a fingerprint sensor the contain optical sensing array, and a proximity sensing light emitting diode, wherein optical sensing array is configured to receive a first light emitted from the display panel and a second light emitted from the proximity sensing light emitting diode at different time periods. The first light and the second light have  different ranges of wave length, classified in G06F21/32, G06 F3/0445, F3/0412, G06K9/0004
Species II, claims 18-22, the claims are directed to a sensing process in a phone with a fingerprint and proximity sensing apparatus. Specifically the apparatus is configured  to starting a phone call, controlling the display pane by turning on when the call is started and turning of when the call is ended, and  determining  whether the H04W12/06, H04L29/06809
 4.    The species are independent or distinct because each is drawn to a mutually exclusive mode of operation as indicated by the distinct embodiments identified above. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are no generic claims.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
As noted above, the field of search for each invention is diverse and extensive. Given the fundamental differences between the inventions, and different and mutually exclusive nature of the claimed inventions, a search of one invention would be unrelated to the search for the other invention; prior art found for one invention would in no way be necessarily related to the other invention; and two entirely different searches would be required, which is equivalent to the burden of searching and examining two different patent applications given the resources of a single search and examination. Should the examiner find prior art that, in itself reads on more than one invention, the restricted inventions will be rejoined. This restriction is an initial requirement that will be reevaluated throughout prosecution in view of the prior art found.

5. 	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

6.    Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

7.    Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOCK B SHEBRU whose telephone number is (571)272-4590.  The examiner can normally be reached on Monday-Friday 6:30 am - 2:30. Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENOCK BERHANU SHEBRU/Examiner, Art Unit 2666                                                                                                                                                                                                        
	/KIM Y VU/           Supervisory Patent Examiner, Art Unit 2666